





SOFTWARE PURCHASE AGREEMENT







THIS AGREEMENT made effective as of the  8th day of January, 2015 (the
“Effective Date”)




BETWEEN:

HAMPSHIRE CAPITAL LIMITED, a Malaysian corporation, with registration number
LL09751, having the registered address at Kensington Gardens, No U1317, Lot
7616, Jalan Jumidar Buyong, 87000, Labuan F.T. Malaysia

(the “Vendor”)

OF THE FIRST PART




AND:

CORECOMM SOLUTIONS INC., a British Columbia company having an address at Suite
810, 789 West Pender Street, Vancouver, British Columbia V6C 1H2




(the “Company”)

OF THE SECOND PART




WHEREAS:




A.

The Vendor is the owner of the Software (as defined herein); and




B.

The Vendor wishes to sell to the Company, and the Company wishes to purchase
from the Vendor, the Software on the terms and subject to the conditions set
forth in this Agreement,




NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements contained in this Agreement and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:




1.

INTERPRETATION




1.1.

Definitions. In this Agreement:




(a)

“Application” shall mean a computer program or group of computer programs
designed for end users;




(b)

“Closing” means the closing of the transactions contemplated in this Agreement;




(c)

“Closing Date” means the date of Closing;




(d)

“Common Shares” means the common shares of the Company, without par value;




(e)

“Company Financial Statements” means those audited and unaudited financial
statements of the Company field with the SEC as part of the Company’s filings
with the SEC pursuant to Section 13(a) or 15(d) of the US Exchange Act.  




(f)

“Company Shares” means the 22,500,000 Common Shares of the Company to be issued
to the Vendor on Closing.








--------------------------------------------------------------------------------




(g)

“Components” includes include all art assets, i.e. any and all art elements of
the Software including without limitation any and all graphics, 3D models, 3D
files, textures, layout, animation files, maps, sketches, pictures, design
documents, graphic files and tools specifically created for manipulating the art
assets and raw video and audio files for the movie and cinematic sequences (if
any) and all relevant documentation. This also includes without limitation all
sound, voice, sound effects, music and tools used to arrange, compose and
process all sound files delivered as both raw source files and final assets.
Such Components shall be provided in the two following forms: the RAW data form,
as it directly comes out of the commercially available tools used by Seller, and
software data form in a form that is readable by the software during runtime;




(h)

“Disclosed Encumbrances” has the meaning set forth in Section 4.1(c) to this
Agreement;  




(i)

“Encumbrances” means any and all mortgages, liens, pledges, charges, security
interests, encumbrances, actions, causes of action or demands of any nature
whatsoever and however arising;




(j)

“Improvement” or “Improvements” means any modification or variant of the
Software which, if manufactured, used, or sold, would fall within the scope of
the Software;




(k)

“Intellectual Property” means all worldwide trademarks, service marks, trade
names, Internet domain names, designs, logos, slogans, and general intangibles
of like nature, together with all goodwill, registrations (renewals and
extensions), and applications related to the foregoing (collectively,
“Trademarks”); inventions, patents (including the right to file new and
additional patent applications based thereon) and industrial design
registrations or applications (including any continuations, divisionals,
continuations-in-part, renewals, reissues and applications for any of the
foregoing); audio, visual, graphic, musical, textual elements, copyrights
(including any registrations, renewals, extensions and other applications
therefore); computer software programs or applications (in both source and
object code form) (“Software Programs”); technical documentation relating to the
Software Programs; “mask works” (as defined under 17 U.S.C. § 901) and any
registrations and applications for “mask works”; technology, trade secrets and
proprietary or other confidential information, know-how, proprietary processes,
formulae, algorithms, models, technical and engineering data, computer discs and
tapes, plans, diagrams and schematics and methodologies; moral rights; rights of
publicity and privacy relating to the use of the names, likenesses, voices,
signatures and biographical information of real persons, and any other property
or rights commonly considered to be intellectual property;




(l)

“Inventions” means the Vgrab software as set forth in Schedule A of this
Agreement;




(m)

“Know-how” means all know-how, knowledge, expertise, works of authorship,
prototypes, technology, information, patterns, plans, designs, research,
research data, trade secrets, drawings, unpatented blue prints, flow sheets,
equipment or parts lists, descriptions, instructions, manuals, data, records,
procedures, materials or  tools relating to the Inventions or to the design,
development, manufacture, use or commercial application of the Inventions;




(n)

“MI 51-105” means Canadian Multilateral Instrument 51-105 – Issuers Quoted in
the U.S. Over-The-Counter Markets;




(o)

“Object Code” means the machine-readable binary version of a computer program
that is used by the computer to run the program;




(p)

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or any agency or subdivision thereof) or any other
entity of any kind;








2




--------------------------------------------------------------------------------




(q)

“SEC Reports” has the meaning set forth in Section 4.2(h) of this Agreement;




(r)

“Software" means the VGrab software application, including the Source Code,
Object Code, Components and Tools, as set forth in Schedule “A”;




(s)

“Source Code” mean, with respect to the Software, the computer programs relating
thereto in human readable form, including programmers’ comments, data files and
structures, header and include files, macros, object libraries, programming
tools not commercially available, technical specifications, flowcharts and logic
diagrams, schematics, annotations and documentation reasonably required or
necessary to enable an independent third party programmer with a reasonable
level of programming skills to create, maintain, modify or enhance the Software
without the help of any other person. Data files containing Source Code must be
in standard ASCII format and be readable by any commercially available text
editor;




(t)

“Tools” mean all of the Vendor’s proprietary tools used for the development of
the Software and their related Source and Object Code;




(u)

“Transaction Documents” means this Agreement, and all exhibits and schedules
hereto and thereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder; and




(v)

“US Exchange Act” means the United States Securities Exchange Act of 1934, as
amended; and




(w)

“US Securities Act” means the United States Securities Act of 1933, as amended.




2.

SALE, ASSIGNMENT AND TRANSFER OF SOFTWARE




2.1.

Sale and Assignment of Software. On the terms and subject to the conditions set
forth in this Agreement, the Vendor hereby covenants and agrees to sell, assign,
transfer and convey all of its rights, title and interests in and to the
Software to the Company free and clear of any and all Encumbrances whatsoever
and the Vendor further agrees to waive any moral rights that the Vendor may have
with respect to the Software in favor of the Company.  




2.2.

Purchase Price and Consideration for Software. In consideration for the sale,
assignment, transfer and conveyance of the Software by the Vendor to the Company
and the waiver by the Vendor of any moral rights they may have with respect to
the Software, the Company agrees to issue 22,500,000 Common Shares of the
Company to the Vendor on Closing.




2.3.

Further Assurances. At any time after Closing, and from time to time thereafter,
the Vendor shall, upon the Company’s written request, and at the Company’s
expense, take any and all action and execute, acknowledge and deliver to the
Company any and all further instruments and assurances necessary or expedient in
order to fully vest in the Company the Software and to facilitate the Company’s
enjoyment, defense and enforcement thereof.  If, at any time after Closing, any
entity or person directly or indirectly controlled by the Vendor (a “Vendor
Affiliate”) is determined or deemed to have any right, title or interest in or
to the Software, the Vendor agrees to its their best efforts to cause that
Vendor Affiliate to transfer, assign, convey or release in favor of the Company
any and all right, title or interest that Vendor Affiliate may have in or to the
Software without payment of any additional consideration by the Company.  The
Vendor hereby irrevocable designates and appoints the Company and its duly
authorized officers and agents, with full power of substitution, as the Vendor’s
agents and attorneys-in-fact to act for and on behalf and instead of the Vendor,
to take any and all actions, including proceedings at law, in equity or
otherwise, to execute, acknowledge and deliver any and all instruments and
assurances necessary or expedient in order to fully vest in the Company or
perfect the sale, transfer, assignment and conveyance of the Software to the
Company or to protect the same or to enforce any claim or right of any kind with
respect thereto.  The forgoing power is coupled with an interest and is
irrevocable.








3




--------------------------------------------------------------------------------




2.4.

Later Improvements. If, after the date of this Agreement, the Vendor, or any of
them, develop or discover, or is a co-developer or co-discoverer of any
Improvement, then such Vendor shall promptly sell, assign and transfer the
Improvement and all of that Vendor’s rights to such Improvement to the Company
without the payment of any additional payment or consideration.




2.5.

Delivery of Know-how and Intellectual Property. The Vendor shall communicate to
the Company all Know-how and Intellectual Property in the possession of the
Vendor reasonably relevant to the Software.  The Vendor will continue to
communicate to the Company all such further Know-how and Intellectual Property
as may later come into the possession of any of the Vendor.




2.6.

Confidential Information. All Know-how, Intellectual Property and other
technical information relating to the Software in the possession of the Vendor
shall be deemed to be confidential information.  The Vendor shall not disclose
or authorize the disclosure of such information to any third party, except with
the prior express written consent of the Company.  The Vendor shall take
reasonable precautions to prevent the unauthorised disclosure to third parties
of all such confidential information




3.

CLOSING AND CONDITIONS OF CLOSING




3.1.

Closing.  Subject to the satisfaction or waiver of all of the conditions
precedent to Closing as set out in this Agreement, Closing of the transactions
contemplated herein shall take place at such place and time on the Closing Date
as may be agreed to by the parties hereto.  The Closing Date shall be such date
as is agreed upon by the parties hereto, but shall be no later than December 31,
2014.  Unless otherwise agreed to by each of the parties hereto, if Closing does
not occur on or before December 31, 2014, this Agreement shall automatically be
terminated and of no further force and effect except with respect to the
provisions of Sections 5.4 and 5.6 of this Agreement.

 

3.2.

Closing Deliveries of Company. On or prior to the Closing Date, the Company
shall deliver or cause to be delivered to the Vendor the following:




(a)

a share certificate representing the Company Shares registered in the name of
the Vendor;




(b)

a certificate, duly executed by the Company and dated as of the Closing Date, in
such form as may reasonably be requested by the Vendor, as to those matters set
forth in Section 3.5(b); and




(c)

Sequential resignations and directors resolutions such that the total number of
directors of the Company shall be fixed at two (2) directors and that the
Company’s board of directors shall consist of the following persons, and the
following persons shall be appointed as executive officers of the Company as
follows:




Name

Position

Jack P. Skurtys

Director and President, Chief Executive Officer and Chief Financial Officer

Nelson Da Silva

Director




3.3.

Closing Deliveries of Vendor. On or prior to the Closing Date, the Vendor shall
deliver or cause to be delivered to the Company the following:




(a)

a deed of assignment with respect to the sale, transfer and assignment of the
Software to the Company in such form as may reasonably be requested by the
Company; and




(b)

a certificate, duly executed by the Vendor and dated as of the Closing Date, in
such form as may reasonably be requested by the Company, as to those matters set
forth in Section 3.4(b).








4




--------------------------------------------------------------------------------




3.4.

Conditions Precedent in Favor of Company. The obligations of the Company
hereunder in connection with the Closing are subject to the following conditions
precedent being met:




(a)

the Company shall have completed its due diligence investigations into the
Vendor and the Software, and such other matters as it, in its sole discretion,
deems relevant, and such investigations shall not have disclosed any matter that
the Company, in its sole discretion, considers to be adverse to the completion
of the transactions contemplated herein;




(b)

each of the respective representations and warranties of the Vendor contained in
this Agreement or in any other certificate or document delivered by the Vendor
to the Company pursuant hereto shall be substantially true and correct as of the
date hereof and as of the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of such date,
regardless of the date as of which such information was given, and the Company
shall have received, on the Closing Date, a certificate in such form as may
reasonably be satisfactory to the Company and signed by the Vendor to the effect
that the representations and warranties referred to above are true and correct
on and as of such date, provided that the acceptance of such certificates and
the Closing of the transactions herein provided for shall not be a waiver of the
respective representations and warranties contained in this Agreement or in any
other certificate or document delivered by the Vendor to the Company pursuant
hereto, which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Company;




(c)

all obligations, covenants and agreements of the Vendor required to be performed
at or prior to the Closing Date shall have been performed;




(d)

the Vendor, or its designates, completing a private placement financing of
500,000 common shares of the Company at a price of $0.20 per share for gross
proceeds of $100,000; and




(e)

at the Closing Date, there shall have been no materially adverse change in the
status or condition of the Software or the rights of the Vendor with respect
thereto, or with respect to their ability to transfer the Software to the
Company, except as may otherwise specifically contemplated hereunder.




3.5.

Conditions Precedent in Favor of the Vendor. The respective obligations of the
Vendor hereunder in connection with the Closing are subject to the following
conditions being met:




(a)

each of the respective representations and warranties of the Company contained
in this Agreement or in any other certificate or document delivered by the
Company to the Vendor pursuant hereto shall be substantially true and correct as
of the date hereof and as of the Closing Date with the same force and effect as
though such representations and warranties had been made on and as of such date,
regardless of the date as of which such information was given, and the Vendor
shall have received, on the Closing Date, a certificate in such form as may
reasonably be satisfactory to the Vendor and signed by the Company to the effect
that the representations and warranties referred to above are true and correct
on and as of such date, provided that the acceptance of such certificates and
the Closing of the transactions herein provided for shall not be a waiver of the
respective representations and warranties contained in this Agreement or in any
other certificate or document delivered by the Company to the Vendor pursuant
hereto, which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Vendor; and




(b)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed.














5




--------------------------------------------------------------------------------




4.

WARRANTIES, REPRESENTATIONS AND COVENANTS




4.1.

Representations of Vendor. The Vendor represents, warrants and covenants to and
with the Company as follows, and acknowledge that the Company is relying upon
such representations, warranties covenants in entering into this Agreement and
the transactions contemplated hereby:




(a)

The Vendor is a corporation duly organized, validly existing and in good
standing under the laws of Malaysia and has all requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
 The Vendor is not in default of any of the provisions of its articles of
incorporation, by laws or any other organizational or governing documents of the
Vendor;




(b)

The Vendor has all requisite corporate power and authority to execute and
deliver this Agreement and the Transaction Documents to be signed by the Vendor
and to perform all of its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and each of the Transaction Documents to be signed by the Vendor
and the consummation by the Vendor of the transactions contemplated hereby and
thereby have been, or prior to the Closing Date, will be, duly authorized by the
Vendor’s board of directors.  No other corporate or shareholder proceedings on
the part of the Vendor are or will be necessary to authorize such documents or
to consummate the transactions contemplated hereby or thereby.  This Agreement
is, and the other Transaction Documents to be executed by the Vendor, when
executed and delivered as contemplated herein or therein, will be duly and
validly authorized, executed and delivered, and will be valid and binding
obligations of the Vendor enforceable in accordance with their respective terms,
except (1) as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditors’ rights generally, (2) as may be limited by any
applicable laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (3) as may be limited by public policy;




(c)

The Vendor is the sole legal and beneficial owners of the Software free and
clear of all Encumbrances, with good and marketable title thereto;




(d)

The Vendor has the right, power and authority to sell, assign and transfer the
Software to the Company;




(e)

No person has any right, agreement or option, or any right or privilege (whether
legal, beneficial, court ordered, pre-emptive, contractual or otherwise) capable
of becoming a right, agreement or option, for the purchase or acquisition,
directly or indirectly, in or to the Software (or any portion thereof) or any
rights to the Software (or any portion thereof);




(f)

There are no bankruptcy proceedings pending, being contemplated by or threatened
against the Vendor;




(g)

The Vendor has not made, granted or entered into any assignment, encumbrance,
license or other agreement affecting the Software (or any portion thereof);




(h)

The entry by the Vendor into this Agreement and each of the Transaction
Documents to be executed by it, and the consummation of the transactions
contemplated hereby and thereby, will not result in the violation of any term or
provision of any instrument or agreement, written or oral, to which the Vendor
may be a party or to which the Software may be subject, and will not, to the
best of the knowledge of the Vendor, result in the violation of any applicable
law or regulation to which the Vendor or the Software may be subject;











6




--------------------------------------------------------------------------------




(i)

The Vendor is not aware of any violation, infringement or misappropriation of
any third party's rights (or any claim thereof) by the ownership, development,
manufacture, sale or use of the Software (or any portion thereof);




(j)

The use of the Software by the Vendor has never given rise to any complaint
alleging infringement of any patent, trademarks or other intellectual property
rights of any other person;




(k)

The Vendor was not acting within the scope of employment of any third party when
conceiving, creating or otherwise performing any activity with respect to the
Software (or any portion thereof);




(l)

There are no actions, suits, proceedings (whether or not purportedly on behalf
of the Vendor) or investigations, pending or, to the best of the Vendor’s
knowledge, threatened against or affecting any of the Vendor or the Software
which might result in the impairment or loss of the Vendor’s rights, title or
interests in or to the Software, or which might otherwise have a material
adverse effect on the Software (including, but not limited to, any action, suit
or proceeding which might prevent or otherwise impair the ability of the Vendor
to sell, assign, transfer and convey the Software to the Company), at law or in
equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency, court or instrumentality,
domestic or foreign and the Vendor is not aware of any existing ground on which
any such action, suit or proceeding might be commenced with any reasonable
likelihood of success;




(m)

The Vendor is not in material default or breach of any material contracts,
agreements, written or oral, indentures or other instruments to which it is a
party and which affect the Software or the ability of the Vendor to sell,
assign, transfer and convey the Software to the Company, and there are no facts,
which, after notice or lapse of time or both, that would constitute such a
default or breach;




(n)

The execution, delivery and performance of this Agreement by the Vendor will not
result in any violation of, or be in conflict with or constitute a default under
(i) any judgment, decree, or order of any court, arbitrator or other
governmental authority, or (ii) any statute, regulation, rule, ordinance or
license of any governmental authority, including, without limitation, all
foreign, federal, state and local laws applicable to the Vendor or to which the
Software may be subject;




(o)

The Vendor is not in default, and has not received any notice of default, with
respect to any order, writ, injunction or decree of any court or of any
commission or administrative agency, which might result in the impairment or
loss of any of the Vendor’s respective interests in and to the Software, or
which might otherwise have a material adverse effect on the Software or impair
the ability of the Vendor to sell, assign, transfer and convey the Software to
the Company;




(p)

The Vendor has made full disclosure to the Company of all aspects of the
Software and has made all of its books and records available to the
representatives of the Company in order to assist the Company in the performance
of its due diligence searches and no material facts in relation to the Software
have been concealed by the Vendor; and




(q)

At the request and cost of the Company, the Vendor shall, before and after
Closing, execute and deliver to the Company all documents, and will do all such
other acts and things, as may be necessary or desirable to complete and ensure
and perfect the sale, assignment, transfer and conveyance of the Software to the
Company.  











7




--------------------------------------------------------------------------------




4.2.

Representations of Company. The Company represents, warrants and covenants to
and with the Vendor as follows, and acknowledges that the Vendor is relying upon
such representations, warranties and covenants in entering into this Agreement
and the transactions contemplated hereby:




(a)

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the Province of British Columbia and has all
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted.  The Company is not in default of any of the
provisions of its articles of incorporation, by laws or any other organizational
or governing documents of the Company;




(b)

The Company has all requisite corporate power and authority to execute and
deliver this Agreement and the Transaction Documents to be signed by the Company
and to perform all of its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and each of the Transaction Documents to be signed by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby have been, or prior to the Closing Date, will be, duly authorized by the
Company’s board of directors.  No other corporate or shareholder proceedings on
the part of the Company are or will be necessary to authorize such documents or
to consummate the transactions contemplated hereby or thereby.  This Agreement
is, and the other Transaction Documents to be executed by the Company, when
executed and delivered as contemplated herein or therein, will be duly and
validly authorized, executed and delivered, and will be valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except (1) as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditors’ rights generally, (2) as may be limited by any
applicable laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (3) as may be limited by public policy;




(c)

The entering into of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, will not
result in the violation of any of the terms or provisions of the constating
documents or bylaws of the Company or of any indenture, instrument or agreement,
written or oral, to which the Company may be a party;




(d)

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the Company’s knowledge, result in
the violation of any law or regulation of the United States, Canada or the
Province of British Columbia or of any local government bylaw or ordinance to
which the Company or the Company's business may be subject;




(e)

The authorized capital of the Company consists of an unlimited number of Common
Shares, of which 7,806,661 shares are, as of the date of this Agreement,
currently issued and outstanding as fully paid and non-assessable;




(f)

No person has any agreement or option, including convertible securities,
warrants, convertible obligations of any nature, or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement or
option for the purchase, subscription, allotment or issuance of any of the
unissued shares in the capital of the Company;




(g)

Except for the Financing, the Company will not, without the prior written
consent of the Vendor, issue any additional shares from and after the date
hereof to the Closing Date or create any options, warrants or rights for any
person to subscribe for any unissued shares in the capital of the Company;














8




--------------------------------------------------------------------------------




(h)

The Company’s Common Shares are registered with the SEC under Section 12(b) or
12(g) of the US Exchange Act and the Company has taken no action designed to, or
which, to its knowledge, is likely to have the effect of, terminating the
registration of the Company’s Common Stock under the US Exchange Act, nor has
the Company received any notification that the SEC is contemplating terminating
such registration.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the US
Securities Act and the US Exchange Act, including pursuant to Section 13(a) or
15(d) of the US Exchange Act, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the forgoing collectively being the “SEC Reports”).  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the US Securities Act and the US Exchange Act, as applicable and
as in effect on the date of filing of such SEC Reports, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances in which
they were made, not misleading, except to the extent amended by an amendment to
such SEC Report (an “Amended SEC Report”) in which case, the forgoing
representations and warranties shall be true and correct as of the date of
filing of the Amended SEC Report;




(i)

The Company Financial Statements were prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods covered thereby, and fairly present the assets, liabilities (whether
accrued, absolute, contingent or otherwise) and the financial condition of the
Company as at the date thereof.  There will not be, prior to Closing, any
material increase in the liabilities of the Company has presented in the most
recent Company Financial Statements;




(j)

The Company has good and marketable title to its properties and assets as set
out in the most recent Company Financial Statements and such properties and
assets are not subject to Encumbrances of any nature whatsoever or howsoever
arising;




(k)

There are no material liabilities of the Company of any kind whatsoever, whether
or not accrued and whether or not determined or determinable, in respect of
which the Company may become liable on or after the consummation of the
transaction contemplated by this Agreement, other than liabilities that are
reflected on the most recent Company Financial Statements or liabilities
incurred in the ordinary course of business and attributable to the period since
the date of the most recent Company Financial Statements, none of which has been
materially adverse to the nature of the Company's business, results of
operations, assets, financial condition or manner of conducting the Company's
business;




(l)

Except as set forth in the Company Financial Statements, the Company is not
indebted to any of its directors or officers nor are any of the Company's
directors or officers indebted to the Company;




(m)

There have been no material adverse changes in the financial position or
condition of the Company or damage, loss or destruction materially affecting the
business or property of the Company since the date of the most recent Company
Unaudited Financial Statements except has been disclosed by the Company in its
Current Reports on Form 8-K filed with the SEC;




(n)

The Company has made full disclosure to the Vendor of all material aspects of
the Company's business as currently conducted by it, and has made all of its
books and records available to the representatives of the Vendor in order to
assist the Vendor in the performance of its due diligence searches and no
material facts in relation to the Company's business have been concealed by the
Company;











9




--------------------------------------------------------------------------------




(o)

The Company is not a party to or bound by any agreement or guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
Person;




(p)

There are no actions, suits or proceedings (whether or not purportedly on behalf
of the Company), pending or threatened against or affecting the Company or
affecting the Company's business, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign and the Company is not
aware of any existing ground on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success;




(q)

The execution, delivery and performance of this Agreement by the Company will
not result in any violation of, or be in conflict with or constitute a default
under (i) any judgment, decree, or order of any court, arbitrator or other
governmental authority, or (ii) any statute, regulation, rule, ordinance or
license of any governmental authority, including, without limitation, all
foreign, federal, state and local laws applicable to the Company;




(r)

The directors and officers of the Company are as follows:




Name

Position

Nelson Da Silva

Chief Executive Officer, Chief Financial Officer, President, Treasurer and
Director

Gerald Diakow

Director




(s)

The Company’s Common Shares are quoted on the OTCQB Platform maintained by OTC
Markets Group Inc., and the Company is not in breach of any regulation, by-law
or policy of, or any of the terms and conditions of its quotation on the OTQB
applicable to the Company or its operations;




(t)

The Company does not currently have any employees and is not party to any
collective agreements with any labour unions or other association of employees;




(u)

The Company has no contracts with any officers, directors, accountants, lawyers
or others which cannot be terminated with not more than one month's notice;




(v)

The Company does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not, prior to Closing, acquire, or agree to acquire, any subsidiary or
business without the prior written consent of the Vendor;




(w)

The business of the Company is now being, and until Closing, will be, carried on
in the ordinary and normal course and the Company will not enter into any
material transactions prior to Closing without the prior written consent of the
Vendor;




(x)

No capital expenditures in excess of $5,000 have been made or authorized by the
Company since the date of the most recent Company Financial Statements and no
capital expenditures in excess of $5,000 will be made or authorized by the
Company after the date hereof and up to the Closing Date without the prior
written consent of the Vendor; and




(y)

The corporate charter, articles of incorporation and bylaws, and any other
constating documents, of the Company in effect with the appropriate corporate
authorities as at the date of this Agreement will not be materially changed
prior to Closing.











10




--------------------------------------------------------------------------------




5.

ADDITIONAL COVENANTS OF THE PARTIES




5.1.

Filing of Schedule 14f-1 Information Statement.  Forthwith upon execution of
this Agreement, the Company will take such steps as may be necessary, including
the filing of an information statement pursuant to Section 14(f) of the US
Exchange Act and Rule 14f-1 thereunder, to effect the changes to the directors
and officers of the Company contemplated in Section 3.2(c).




5.2.

Assistance with Securities Law Disclosures.  The Vendor agrees to provide the
Company with such information regarding the Vendor and the Software as the
Company may reasonably request for the purpose of preparing such reports,
schedules, forms, statements or other documents required to be filed, furnished
or disclosed by the Company with respect to, or in anticipation of Closing of,
the transactions contemplated in the Transaction Documents under the under the
provisions of the US Securities Act or the US Exchange Act, as applicable, or
any applicable securities laws of any jurisdiction in Canada, and the Vendor
further agrees to provide the Company with reasonable assistance in the
preparation of such reports, schedules, forms, statements or other documents.




5.3.

Due Diligence. Upon the execution of this Agreement by the parties hereto, the
Vendor shall make available to the Company and the Company’s authorized
representatives copies of all Patents, Know-How, Intellectual Property or other
agreements or documents relating to the Software or to which the Software is
subject, together with such other information or documentation as the Company
may reasonably request for the purpose of conducting its due diligence
investigations hereunder.  




5.4.

Transaction Expenses.  The Company shall reimburse the Vendor for the reasonable
fees and disbursements of the Vendor’s legal counsel in connection with the
transactions contemplated herein.




5.5.

No-Shop/Non-Solicitation. Until such time as this Agreement is terminated as set
forth in Section 3.1 or the transactions contemplated in this Agreement are
Closed, the Vendor and the Company will not directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to, or otherwise consider the
merits of any inquiries or proposals from any person or entity other than the
Company and the Vendor relating to any transaction involving the Software.  The
Vendor agrees to promptly notify the Company, and the Company agrees to promptly
notify the Vendor, if any of them receives an unsolicited offer for any of such
transaction or obtains any information that such an offer is reasonably likely
to be made, which notice shall include the identity of the prospective offeror
and proposed consideration to be paid and terms of the prospective offer, in so
far as such information is known to the Vendor or the Company, as the case may
be.




5.6.

Confidential Information.  Prior to Closing of the transactions contemplated
herein, the Vendor and the Company may have access to material non-public
information owned by the other (“Confidential Information”).  Each of the
parties hereto agree to keep all such Confidential Information confidential in
accordance with reasonable industry practices and shall only make such
information available to its employees, agents, consultants and advisors as may
be necessary to complete the transactions contemplated herein.  Each of the
parties further agree not to use any Confidential Information of any other party
for any purpose other than the pursuit of the transactions contemplated herein.
 Notwithstanding the forgoing, the Company shall be permitted to disclose
Confidential Information to prospective investors provided that the Company
takes reasonable precautions to prevent the unauthorized use or disclosure of
any Confidential Information by such prospective investors.  Confidential
Information shall not include any information that was known by the other party
prior to its disclosure or is or becomes public knowledge through no fault of
the receiving party, or is rightfully received by the receiving party from a
source other than a party to this Agreement.  Any Confidential Information
provided by a party to this agreement to another party to this Agreement, and
any derivatives thereof, whether created by the disclosing party or the
recipient party, shall remain the property of the disclosing party.

















11




--------------------------------------------------------------------------------




6.

INDEMNITY




6.1.

The Vendor agrees to indemnify, defend and hold the Company, and each of their
officers, directors, employees, agents, attorneys and consultants, harmless from
and against any and all Losses (as hereinafter defined) arising out of or
resulting from the breach by the Vendor of any representation, warranty,
covenant or agreement of the Vendor contained in this Agreement or the schedules
and exhibits hereto.  The term “Losses” shall mean all damages, costs and
expenses (including reasonable attorneys’ fees) of every kind, nature or
description, it being the intent of the parties that the amount of any such Loss
shall be the amount necessary to restore the indemnified party to the position
it would have been in (economically or otherwise), including any costs or
expenses incident to such restoration, had the breach, event, occurrence or
condition occasioning such Loss never occurred.




6.2.

The Company agrees to indemnify, defend and hold each of the Vendor, and its
employees, agents, attorneys and consultants, harmless from and against any and
all Losses arising out of or resulting from the breach by the Company of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement or the schedules and exhibits hereto.




7.

SECURITIES PROVISIONS




7.1.

The Vendor acknowledges and agrees that the Company Shares are “restricted
securities” within the meaning of the U.S. Securities Act and will be issued to
the Vendor in accordance with Regulation S of the U.S. Securities Act.  Any
certificates representing the Company Shares will be endorsed with the following
legend in accordance with Regulation S of the U.S. Securities Act:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT.   SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.  HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT”.




7.2.

The Vendor agrees not to reoffer, resell, transfer or dispose the Company Shares
unless such reoffer, resale, transfer or disposition is made pursuant to an
effective registration under the U.S. Securities Act and any applicable state
securities laws, or pursuant to an available exemption from the registration
requirements of the U.S. Securities Act, and any applicable state securities
laws.  The Vendor further agrees that the Company may refuse to register any
resale or transfer of the Company Shares not made pursuant to an effective
registration under the U.S. Securities Act and any applicable state securities
law or pursuant to an available exemption from the registration requirements of
the U.S. Securities Act.




7.3.

The Vendor covenants, represents and warrants to the Company as follows, and
acknowledges that the Company is relying upon such covenants, representations
and warranties in connection with the sale of the Company Shares to the Vendor:




(a)

An investment in the Company’s securities is highly speculative, and the Vendor
is an investor in securities of companies in the development stage and
acknowledges that it is able to fend for itself, can bear the economic risk of
his investment, has such knowledge and experience in financial or business
matters such that he is capable of evaluating the merits and risks of the
investment in the securities of the Company.




(b)

The Vendor can bear the economic risk of an investment in the securities of the
Company.








12




--------------------------------------------------------------------------------




(c)

The Vendor has had full opportunity to review the Company’s filings with the
SEC, including the Company’s annual reports on Form 10-K, quarterly reports on
Form 10-Q, Current Reports on Form 8-K and additional information regarding the
business and financial condition of the Company.  The Vendor believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Company Shares. The Vendor further represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Company Shares under
this Agreement and the business, properties, prospects and financial condition
of the Company.  The Vendor has had full opportunity to discuss this information
with the Vendor’s legal and financial advisers prior to execution of this
Agreement.




(d)

The Vendor acknowledges that it has been informed that the offering of the
Company Shares by the Company has not been reviewed by the SEC or any other
regulatory body and that the Company Shares are being issued by the Company
pursuant to an exemption from registration under the Securities Act and any
applicable state securities laws.




(e)

The Vendor understands that the Company Shares will be "restricted securities"
under the U.S. Securities Act and the rules and regulations promulgated
thereunder as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the U.S. Securities Act
only in certain limited circumstances. In this connection, the Vendor represents
that it is familiar with SEC Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the U.S. Securities Act and the
rules and regulations promulgated thereunder.




(f)

The Vendor acknowledges that the Company is in the early stages of development
of its business and may require substantial funds in the near future in order to
continue as a going concern.




(g)

The Vendor is not aware of any general solicitation or advertisement of the
Company Shares.




7.4.

The Vendor acknowledges and agrees that the Company is an “OTC reporting issuer”
as that term is defined in MI 51-105, and that the Company Shares will be issued
and sold pursuant to exemptions from the prospectus requirements of applicable
Canadian securities laws.  The Vendor further acknowledges and agrees that the
Company Shares may not be traded in or from a jurisdiction in Canada unless such
trade is made in accordance with the provisions of MI 51-105, the Vendor will,
and will cause its affiliates to, comply with such conditions in  making any
trade of the Company Shares in or form a jurisdiction in Canada and the Company
will refuse to register any transfer of the Company Shares made in connection
with a trade of the Company Shares in or from a jurisdiction in Canada and not
made in accordance with the provisions of MI 51-105.  Notwithstanding the
generality of the foregoing, as of the date hereof, MI 51-105 generally provides
that the Company Shares may not be traded in or form a jurisdiction in Canada
unless the following conditions have been met:




(a)

A four month period has passed from the later of (i) the date that the Company
distributed the Company Shares, and (ii) the date the Company Shares were
distributed by a control person of the Company;




(b)

If the person trading the Company Shares is a control person of the Company,
such person has held the Company Shares for at least 6 months;




(c)

The number of the Company Shares that the person proposes to trade, plus the
number of common shares of the Company that such person has traded in the
preceding 12 months, does not exceed 5% of the Company’s outstanding common
shares;




(d)

The trade is made through an investment dealer registered in a jurisdiction in
Canada;











13




--------------------------------------------------------------------------------




(e)

The investment dealer executes the trade through any of the over-the-counter
markets in the United States;




(f)

There has been no unusual effort made to prepare the market or create a demand
for the Company Shares;




(g)

No extraordinary commission or other consideration is paid to a person for the
trade;




(h)

If the person trading the Company Shares is an insider of the Company, the
person reasonably believes that the Company is not in default of securities
legislation; and




(i)

All certificates representing the Company Shares bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.




7.5.

As of the date hereof, the Vendor represents and warrants to the Company that it
does not presently intend to trade the Company Shares in or from a jurisdiction
in Canada.  If, after the date hereof, the Vendor does not trade the Company
Shares in or from a jurisdiction in Canada, it will, prior to any such trade,
and in addition to complying with the provisions of section 7.4 of this
Agreement, re-submit all certificates representing the Company Shares to the
Vendor for purposes of having the legend set out in Section 13(1) of MI 51-105
endorsed on such certificates.




8.

GENERAL PROVISIONS




8.1.

Entire Agreement.  This Agreement, together with the other Transaction
Documents, including the exhibits and schedules hereto and thereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters.




8.2.

Amendments.  Neither this Agreement nor any provision hereof may be amended,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the amendment, waiver, discharge
or termination is sought.




8.3.

Survival. All covenants, agreements, representations and warranties on the part
of each of the parties, notwithstanding any investigations or enquiries made by
any of the parties prior to the date hereof or the waiver of any condition by
any of the parties, shall survive for a period ending on the one (1) year
anniversary of the Closing Date.




8.4.

Action on Business Day.  If the date upon which any act or payment hereunder is
required to be done or made falls on a day which is not a business day, then
such act or payment shall be performed or made on the first business day next
following.




8.5.

Severability.  If any one or more of the provisions of this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality or enforceability of such provision shall not in any way be
affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.




8.6.

Successors and Assigns.  This Agreement shall enure to the benefit of and be
binding upon all parties hereto and their respective heirs, personal
representatives, successors and assigns, as the case may be.




8.7.

Governing Law.  This Agreement shall be governed by and be construed in
accordance with the laws of the Province of British Columbia, Canada and the
parties hereto agree to submit to the jurisdiction of the courts of the Province
of British Columbia, Canada with respect to any legal proceedings arising
herefrom.




8.8.

Time.  Time is of the essence of this Agreement.











14




--------------------------------------------------------------------------------




8.9.

Headings.  The headings are inserted solely for convenience of reference and
shall not be deemed to restrict or modify the meaning of the Articles to which
they pertain.




8.10.

Counterparts.  This agreement may be executed in one or more counter-parts, each
of which so executed shall constitute an original and all of which together
shall constitute one and the same agreement.







IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.







HAMPSHIRE CAPITAL LIMITED

a Malaysian corporation by its authorized signatory:




/s/ Lim Hun Beng

Name: Lim Hun Beng

Title: Director 17 Dec 2014













CORECOMM SOLUTIONS INC.

a British Columbia company by its authorized signatory:




/s/ Nelson Da Silva

Name: Nelson Da Silva

Title: President, CEO
















































































15




--------------------------------------------------------------------------------




SCHEDULE A




DESCRIPTION OF SOFTWARE










I.

SOFTWARE SOURCE CODE




(a)

The Vgrab software packages developed for smartphones using Android and IOS
operating systems.  Each software package has two modules: one for the customer,
and one for merchants.




(b)

All platforms’ source codes developed by the project are owned by the Vendor in
connection with the Invention.




(c)

The Vgrab software (both user and merchant versions) are available for download
for Android and IOS based devices from Google Play and Apple Store respectively
but only in Malaysia and Singapore.
































































































